Citation Nr: 0820943	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Service connection for post-traumatic stress disorder 
(PTSD).  

2.	Service connection for a left ankle disorder.  

3.	Service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1963 to June 1966.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.    

The issue of service connection for a left ankle disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The record contains no diagnosis of current PTSD.

2.	The veteran's low back disorder is not related to service.  


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  

2.	A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
PTSD, and for a back disorder.  In the interest of clarity, 
the Board will initially discuss whether these claims have 
been properly developed for appellate purposes.  The Board 
will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the veteran with notification letters in April 
and June 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
these letters, VA informed the veteran of the evidence needed 
to substantiate the claims.  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided notification to the veteran prior to 
the initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims.  No disability rating or 
effective date will be assigned here therefore.  As such, the 
incomplete notice is harmless error.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  

The Board notes the representative's August 2007 argument 
that the duty to assist has not been met here because the 
veteran has not been provided with a VA compensation medical 
examination.  See 38 U.S.C.A. § 5103A.  The representative 
maintains that an examination is particularly due here given 
the veteran's May 2006 statement in his substantive appeal 
that he has been diagnosed with PTSD.  The Board has reviewed 
the record, and disagrees with the representative's 
contention.  

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals for Veteran's Claims has held that the 
Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating his service connection claims.  Despite the 
many private and VA treatment records in the claims file, 
there is no evidence of record of current PTSD.  Even though 
the record contains evidence of a current low back disorder, 
the earliest evidence of such a disorder is dated many years 
after service.  And there is no evidence in the service 
medical records, or within one year of discharge from service 
in June 1966, of a low back disorder.  Hence, conducting 
medical examination for purposes of rendering an opinion 
would serve no purpose in this case.  See McLendon, supra.  

The evidentiary foundation for a medical nexus opinion is 
lacking for these claims therefore.  As such, no reasonable 
possibility exists that medical examination and opinion would 
aid the veteran in substantiating the service connection 
claims here.  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits of the Claims for Service Connection

The veteran claims service connection for PTSD and for a low 
back disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

In this matter, the Board will address the veteran's claims 
separately.  

	PTSD

The veteran claims that he incurred PTSD while serving in 
Vietnam.  He claims that he incurred PTSD as a result of 
exposure to combat, as a result of placing dead US service 
members into body bags, and as a result of witnessing a 
friend's death.  The record demonstrates that the veteran 
served in Vietnam between August 1965 and June 1966.  And the 
record indicates that the veteran has certain psychiatric 
disorders.  But the record does not indicate that the veteran 
currently has PTSD.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .  In the absence 
of proof of a present disability there can be no valid 
claim.").  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

The medical evidence of record addressing PTSD is found in VA 
treatment records, and in a VA diagnostic evaluation dated in 
July 2005.  The VA treatment records are divided on the issue 
of whether the veteran has PTSD, while the VA physician who 
conducted the diagnostic evaluation found the veteran without 
PTSD.  Indeed, the medical evidence is divided here on the 
issue of whether the veteran has PTSD.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

The VA treatment records are in equipoise on the issue of 
PTSD.  Initially, in January and February 2005, the veteran's 
treating VA physicians ruled out PTSD as a diagnosis.  These 
physicians attributed the veteran's difficulties to 
depression and alcohol abuse.  Then, in March 2005, other VA 
physicians rendered competing diagnoses.   One VA physician 
stated that he agreed with a resident physician's diagnosis 
of PTSD.  Another VA physician stated that, "the initial 
PTSD screen is positive, patient is not currently being 
treated for PTSD.  Further assessment, due to complexity, is 
indicated by PCT team.  Consult sent to PCT team."  

If the VA treatment records were the only relevant medical 
evidence of record, the Board would find the benefit of the 
doubt doctrine applicable here on the issue of whether the 
veteran currently has PTSD.  Two physicians found the veteran 
with the disorder, two found him without the disorder, and 
one found it possible that he has the disorder.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

But these clinical observations are not alone in the record.  
Due to the complexity of the veteran's case, further 
evaluation was conducted into the issue of whether he has 
PTSD.  Indeed, the clinical observations were subsequently 
followed up by a diagnostic evaluation and report from 
another VA physician, the "Section Chief, PTSD."  In a July 
12, 2005 report, this physician concluded that the veteran 
did not have PTSD.  This physician noted the veteran's 
psychiatric problems to be due to mental disorders such as 
recurrent depression, adjustment disorder with mixed 
emotional features, and alcohol dependence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data 
or other rationale should accompany medical opinion).  These 
diagnoses, and the ruling out of PTSD as a diagnosis, were 
reiterated in an August 18, 2005 note from the "Section 
Chief, PTSD."  

Based on the record as it now stands, the Board finds the 
preponderance of the evidence against the veteran's claim to 
current PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  The Board finds that the 
diagnostic evaluation report preponderates against the VA 
treatment records.  As such, a finding of service connection 
for PTSD is unwarranted.  See 38 C.F.R. § 3.303; see also 
Brammer, supra.      

	Low Back

By contrast, the record clearly demonstrates that the veteran 
has a current low back disorder.  Private medical evidence 
dated between 1987 and 2005 demonstrates that the veteran has 
degenerative disc disease, intervertebral disc syndrome, and 
degenerative joint disease in his lower spine, and that he 
has undergone two surgeries for this disorder.  Nevertheless, 
the record does not support the veteran's claim that he 
incurred this disorder during service as a result of carrying 
heavy back packs.  

In general, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In cases involving arthritis, moreover, service connection 
will be presumed if the disorder manifested to a compensable 
degree within one year after service.  38 C.F.R. §§ 3.307, 
3.309 (2007).

In this matter, a service connection finding is unwarranted 
because the preponderance of the evidence indicates that the 
veteran did not incur a back disorder during, or soon after, 
service, and because there is no medical evidence 
specifically linking the veteran's service with his current 
low back disorder.  See Alemany and Pond, both supra.  

The veteran's service medical records do not indicate that 
the veteran incurred a back disorder during service.  The 
veteran's June 1966 separation reports of medical examination 
and history are negative for a low back disorder.  The 
earliest evidence of record of a back disorder is found in 
private treatment records dated in October 1987, which is 
over 20 years following service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the veteran did not claim 
service connection for a low back disorder until March 2004, 
which is over 37 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  
       
Based on the foregoing, and based on the fact that the record 
contains no medical evidence of a nexus between the current 
disability and service, a finding of service connection is 
not warranted here.  Pond, supra.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has closely reviewed and considered 
the veteran's statements and those of his spouse.  While 
these statements may be regarded as evidence, the Board must 
also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Therefore, these 
statements alone are insufficient to prove his claims.  
Ultimately, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Service connection for PTSD is denied.    

2.	Service connection for a back disorder is denied.  


REMAND

The record demonstrates that the veteran injured his left 
ankle during service.  Service medical records dated in 
January 1964 demonstrate that the veteran fractured his left 
foot "jumping from plane."  These records indicate that the 
veteran was hospitalized subsequently for 2 months.  Though 
the record does not contain a hospital report or surgery 
report, a service medical record indicates that the veteran 
underwent surgery for his injury.  The veteran maintains that 
a pin was inserted into his foot or ankle during the surgery.  
The record also shows that the veteran has complained 
recently of pain and swelling in his left ankle.  

The veteran has not undergone VA compensation medical 
evaluation of his left ankle/foot, however.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
requirements under the VCAA are 
satisfied here, to include submission 
of a notification letter to the 
veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity, and etiology of any 
left ankle or foot disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

3.  If the specialist finds that the 
veteran has a current left ankle/foot 
disorder, the specialist should advance 
an opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current left ankle/foot disorder 
relates to service - in particular to his 
injury in January 1964 as a result of 
paratrooper training.  The examiner 
should provide a complete rationale for 
conclusions reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


